 

Exhibit 10.1

MASTER INTERCOMPANY FRAMEWORK AGREEMENT

This MASTER INTERCOMPANY FRAMEWORK AGREEMENT (this “Agreement”), is made and
entered into as of September 30, 2014 (the “Effective Date”), by and between
VIVINT SOLAR, INC. (f/k/a V Solar Holdings, Inc.), a Delaware corporation
(together with its successors and permitted assigns, “Vivint Solar”), and
VIVINT, INC., a Utah corporation (together with its successors and permitted
assigns “Vivint”).  Each of Vivint Solar and Vivint may also be referred to
herein individually as a “Party”, and collectively as the “Parties”.

RECITALS

WHEREAS, Vivint Solar and Vivint are affiliate business entities, under the
common control and ownership of 313 Acquisition, LLC, a Delaware limited
liability company.

WHEREAS, the Parties have been operated as an interrelated business enterprise,
and now desire to establish a framework for the separation of their operations,
and to clarify and memorialize their respective rights and ongoing
responsibilities to each other and their respective subsidiaries, on the terms
and conditions set forth in this Framework Agreement.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual covenants, agreements and
conditions set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties agree as
follows:

1.Transaction Agreements.

(a)Agreements to be Executed at the Closing.  Concurrently with this Framework
Agreement, the Parties will execute the following additional agreements
(together with this Framework Agreement, the “Transaction Agreements”):

(i)the Marketing and Customer Relations Agreement between Vivint and Vivint
Solar Developer LLC;

(ii)the Trademark Assignment Agreement between Vivint and Vivint Solar;

(iii)the Trademark Assignment Agreement between Vivint and Vivint Solar
Licensing LLC;

(iv)Trademark License Agreement between Vivint Solar Licensing, LLC and Vivint
Solar;

(v)the Limited Liability Company Agreement between Vivint and Vivint Solar;

1Master Intercompany framework Agreement

Vivint Solar, Inc. and Vivint, Inc.

--------------------------------------------------------------------------------

(vi)the Transition Services Agreement between Vivint and Vivint Solar;

(vii)the Product Development and Supply Agreement between Vivint and Vivint
Solar Developer, LLC;

(viii)the Non-Competition Agreement between Vivint and Vivint Solar; and

(ix)the Bill of Sale between Vivint and Vivint Solar.

(b)Definitions.  When used in any Transaction Agreement, the capitalized terms
set forth this Agreement (including Exhibit 1) will have the meanings set forth
in this Agreement (including Exhibit 1).

2.Closing; Closing Deliveries.

(a)Subject to the terms and conditions of this Framework Agreement, the
transactions contemplated in this Framework Agreement will take place at a
closing (the “Closing”) to be held on the Effective Date at a mutually agreeable
location or by the exchange of electronic documentation.

(b)At the Closing or prior to the Closing, each Party will deliver to the other:

(i)an executed counterpart to each of the Transaction Agreements;

(ii)all payments then due (if any) under the Transaction Agreements;

(iii)all other agreements, documents, instruments, certificates, or other
information or materials required to be delivered at the Closing by that Party
under the Transaction Agreements; and

(iv)a certificate of the Secretary of that Party certifying: (x) that attached
to the certificate are true and complete copies of all resolutions adopted by
the board of directors or managers of that Party authorizing the execution,
delivery, and performance of each Transaction Agreement and the consummation of
the transactions contemplated under the Transaction Agreements, that all of
those resolutions are in full force and effect, and are all the resolutions
adopted in connection with the transactions contemplated by the Transaction
Agreements; and (y) the names of the officers of that Party authorized to sign
each Transaction Agreement and the other documents to be delivered under the
Transaction Agreements.

3.Representations and Warranties; Certain Covenants.  

(a)Representations and Warranties.  Each Party represents and warrants to the
other that:

2Master Intercompany framework Agreement

Vivint Solar, Inc. and Vivint, Inc.

--------------------------------------------------------------------------------

(i)Organization and Authority. Such Party is a corporation duly organized,
validly existing, and in good standing under the Laws of the state of Delaware
or Utah, as applicable. Such Party has full corporate power and authority to
enter into the Transaction Agreements, to carry out its obligations under the
Transaction Agreements, and to consummate the transactions contemplated by the
Transaction Agreements. The execution and delivery by such Party of the
Transaction Agreements and the performance by such Party of its obligations
under the Transaction Agreements have been duly authorized by all requisite
corporate action on the part of such Party, and each Party will provide the
other Party evidence of those approvals upon request. The Transaction Agreements
have been duly executed and delivered by such Party, and (assuming due
authorization, execution, and delivery by the other Party) the Transaction
Agreements constitute a legal, valid, and binding obligation of such Party
enforceable against such Party in accordance with their terms, subject to
applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and similar Laws affecting creditors’ rights generally and subject,
as to enforceability, to general principles of equity.

(ii)No Conflicts; Consents. The execution, delivery and performance by such
Party of each of the Transaction Agreements and the consummation of the
transactions contemplated by the Transaction Agreements do not and will not: (A)
conflict with or result in a violation or breach of, or default under, any
provision of the Organizational Documents of such Party; (B) conflict with or
result in a violation or breach of any provision of any Law or Governmental
Order applicable to such Party; or (C) require the consent, notice or other
action by any Person under any Contract to which such Party is a Party, except
as expressly set forth in the applicable Transaction Agreement or as shall have
been obtained by such Party as of the Effective Date. No consent, approval,
Permit, Governmental Order, declaration or filing with, or notice to, any
Governmental Authority is required by or with respect to such Party in
connection with the execution and delivery of the Transaction Agreements and the
consummation of the transactions contemplated by the Transaction Agreements.

(iii)Legal Proceedings. There are no Actions pending or, to such Party’s
knowledge, threatened against or by such Party or any Affiliate of such Party
that challenge or seek to prevent, enjoin, or otherwise delay the transactions
contemplated by the Transaction Agreements. To such Party’s knowledge, no event
has occurred or circumstances exist that may give rise or serve as a basis for
any such Action.

(iv)Compliance with Laws.  Each Party and its Subsidiaries will comply with all
applicable laws in connection with the performance of obligations or exercise of
rights under the Transaction Agreements.

(b)Certain Covenants.  Vivint will not damage the value of the goodwill
associated with the “Vivint” or “Vivint Solar” marks. Vivint Solar will not
damage the value of the goodwill associated with the “Vivint” or “Vivint Solar”
marks. If Vivint, in any country or jurisdiction, plans to cease use of or
abandon rights in the “Vivint” mark, Vivint will provide prior written notice to
Vivint Solar and Vivint Solar Licensing, LLC and hereby consents to Vivint Solar
and Vivint Solar Licensing, LLC taking all reasonable actions to prevent
abandonment of the Vivint mark in the applicable country or jurisdiction.  

3Master Intercompany framework Agreement

Vivint Solar, Inc. and Vivint, Inc.

--------------------------------------------------------------------------------

4.Confidentiality.

(a)Obligations of the Receiving Party.

(i)The Receiving Party and its Representatives will:  (i) keep and safeguard as
confidential all of the Disclosing Party’s Confidential Information, using at
least those measures that the Receiving Party takes to protect its own
information of a similar nature, including, as applicable, secure access to
information technology systems where Confidential Information is stored, which
measures will, at minimum, be reasonable; (ii) not disclose any Confidential
Information in any manner whatsoever, except in accordance with Sections
4(a)(ii) or 4(a)(iv), or as required by applicable Law pursuant to Section 4(b);
and (iii) use the Disclosing Party’s Confidential Information only to perform
the Receiving Party’s obligations or exercise the Receiving Party’s rights under
a Transaction Agreement or otherwise for the benefit of the Disclosing Party.

(ii)A Receiving Party may disclose the Disclosing Party’s Confidential
Information to the Receiving Party’s Representatives who: (a) have a need to
know the Confidential Information for the performance of the Receiving Party’s
obligations or exercise of its rights under a Transaction Agreement; (b) are
informed by Receiving Party of the confidential nature of the Confidential
Information; and (c) agree in writing to strictly abide by an obligation of
confidentiality no less strict than the terms of this Section 4 or have another
legal duty of confidentiality to the Receiving Party.  Each Party will remain
liable for any use or disclosure of the other Party’s Confidential Information
by any Representative in contravention of this Section 4.

(iii)Neither Party will make any copy of the other Party’s Confidential
Information unless approved in writing by the other Party. Neither Party may
remove any proprietary, copyright, confidential, trade secret or other legend
from any of the other Party’s Confidential Information or any copies.

(iv)Except for disclosures made in accordance with Section 4(a)(ii), any
disclosure by the Receiving Party or any of its Representatives of the other
Party’s Confidential Information is subject to the prior written consent of one
of the following individuals at the Disclosing Party: (i) for Vivint Solar, the
Chief Executive Officer or the Chief Legal Officer; and (ii) for Vivint, the
President or the General Counsel.

(b)Compelled Disclosure.  If either Party or a Subsidiary of either Party is
requested to or required by Law to disclose the existence or terms of any of the
Transaction Agreements or the other Party’s Confidential Information in
contravention of the provisions of this Section 4, such Party must promptly
provide the other Party with drafts of any filings or other documents in which
such Party or its Subsidiary is required to disclose any portion of a
Transaction Agreement, or any other Confidential Information of the other Party
subject to the terms of this Section 4, but in no event less than three business
days prior to filing or disclosure, and such Party will consider in good faith
making any changes to such materials as requested by the other Party to the
extent such changes are, in the good faith judgment of such Party, permitted by
Law.

4Master Intercompany framework Agreement

Vivint Solar, Inc. and Vivint, Inc.

--------------------------------------------------------------------------------

(c)Public Announcements; Non-Disparagement.  Neither Party may make any public
announcement, including any press release, website disclosure, interview
intended for publication, advertisement, professional or trade publication, mass
marketing material, or other announcement to the general public, in each case
regarding the other Party or any Transaction Agreement, unless the other Party
agrees in writing in accordance with Section 4(a)(ii) or Section 4(a)(iv), as
applicable. Each Party will avoid deceptive, misleading or unethical practices
that are or might be detrimental to the other Party and not disparage the other
Party or its products or services.

(d)No Warranty.  EXCEPT AS EXPRESSLY SET FORTH IN ANOTHER TRANSACTION DOCUMENT,
ALL CONFIDENTIAL INFORMATION IS PROVIDED “AS IS.”  NEITHER PARTY MAKES ANY
WARRANTIES, EXPRESS, IMPLIED, OR OTHERWISE, REGARDING THE ACCURACY,
COMPLETENESS, OR PERFORMANCE OF ITS CONFIDENTIAL INFORMATION.

(e)Return of Materials.  All documents and other tangible objects containing or
representing Confidential Information and all copies of them will be and remain
the property of the Disclosing Party.  Upon the Disclosing Party’s request, the
Receiving Party will promptly deliver to the Disclosing Party all Confidential
Information, without retaining any copies unless otherwise expressly authorized
by another Transaction Agreement.

(f)No License.  Nothing in this Section 4 is intended to grant any rights to
either Party under any patent, copyright, or other intellectual property right
of the other Party, nor will this Section 4 grant any Party any rights in or to
the Confidential Information of the other Party, except as expressly set forth
in this Section 4.

(g)Term.  The obligations of each Receiving Party under this Section 4 will
survive until all Confidential Information of the other Party becomes publicly
known and made generally available through no action or inaction of the
Receiving Party.

(h)Indemnity.  The Receiving Party will indemnify and hold harmless the
Disclosing Party from any damage, loss, cost, or liability (including reasonable
attorney fees) arising or resulting from any unauthorized use or disclosure of
the Disclosing Party’s Confidential Information by Receiving Party or any of its
employees, agents, or Subsidiaries.

5.Copies of Records; Further Assurances. Each Party will promptly provide, upon
the other Party’s written request, copies of the other Party’s records in a
Party’s or any of its Subsidiaries’ possession or control.  Each Party will
promptly execute, or cause its Subsidiaries to promptly execute, such other
documents and instruments, and provide such other assurances, as reasonably
necessary to carry out the purpose and intent of the Transaction Agreements.

6.Miscellaneous. Except as otherwise expressly set forth in a Transaction
Agreement, the following will apply to all Transaction Agreements:

(a)Expenses. All costs and expenses, including fees and disbursements of
counsel, financial advisors, and accountants, incurred in connection with any
Transaction Agreement will be paid by the Party incurring those costs and
expenses.

5Master Intercompany framework Agreement

Vivint Solar, Inc. and Vivint, Inc.

--------------------------------------------------------------------------------

(b)Arms-Length.  Each Party acknowledges and agrees that the Transaction
Agreements are the product of an arm’s-length negotiation, without duress,
coercion, or collusion, and will be interpreted as agreements between two
Parties of equal bargaining strength.  It is the Parties’ intention that the
Transaction Agreements reflect the conditions which would be obtained between
comparable, independent persons in substantially similar transactions (taking
into account the relative responsibilities and risks between the Parties) and
comparable circumstances (taking into account the location, market, and economic
conditions), thereby providing the closest approximation of the workings of the
open market.

(c)Entire Agreement.  This Framework Agreement, together with the other
Transaction Agreements, constitutes the entire agreement between the Parties and
supersedes all prior oral and written negotiations, communications, discussions,
and correspondence pertaining to the subject matter of the Transaction
Agreements.  

(d)Headings, “including.”  The article and section headings and any table of
contents in any Transaction Agreement are for reference and convenience only and
will not be considered in the interpretation of any of the Transaction
Agreements.  The term “including” means by way of example and not of limitation.

(e)Order of Precedence.  If there is a conflict between this Framework Agreement
and any other Transaction Agreement, this Framework Agreement will control
unless the conflicting provision of the other Transaction Agreement specifically
references the provision of this Framework Agreement to be superseded.

(f)Amendments and Waivers.  The Transaction Agreements may only be amended or
modified (including any waiver of or exception to any obligation or covenant
under a Transaction Agreement) by an instrument in writing signed by each
Party’s President or Chief Executive Officer.

(g)Binding Effect.  The Transaction Agreements will be binding upon and inure to
the benefit of the Parties and their respective heirs, legal representatives,
successors, and permitted assigns.

(h)Assignment. Except as provided in another Transaction Agreement, neither this
Agreement nor any other Transaction Agreement may be assigned or otherwise
transferred, nor may any right or obligation hereunder or under another
transaction Agreement be assigned or transferred by either Party without the
consent of the other Party, which may not be unreasonably withheld, conditioned
or delayed. Any permitted assignee shall assume all obligations of its assignor
under this Agreement. This Agreement is binding upon the permitted successors
and assigns of the Parties. Any attempted assignment not in accordance with this
Section 6(h) shall be void.

(i)Notices.  All notices, requests, demands, and other communications required
or permitted to be given under any of the Transaction Agreements by either Party
must be in writing delivered to the applicable Party at the following address:

If to Vivint Solar:



6Master Intercompany framework Agreement

Vivint Solar, Inc. and Vivint, Inc.

--------------------------------------------------------------------------------

VIVINT SOLAR, INC.

4931 North 300 West

Provo, Utah 84604

Attention:

Greg Butterfield, CEO

E-Mail:

greg.butterfield@vivint.com

 

With copy to:

VIVINT SOLAR, INC.

4931 North 300 West

Provo, Utah 84604

Attention:

Shawn Lindquist, Chief Legal Officer

E-Mail:

shawn.lindquist@vivintsolar.com

 

If to Vivint:

VIVINT, INC.

4931 North 300 West

Provo, Utah 84604

Attention:

Alex Dunn, President

E-Mail:

adunn@vivint.com

 

With a copy to:

VIVINT, INC.

4931 North 300 West

Provo, Utah 84604

Attention:

Nathan Wilcox, General Counsel

E-Mail:

nwilcox@vivint.com

or to such other address as any Party may designate by written notice to the
other Party.  Each notice, request, demand, or other communication will be
deemed given and effective, as follows: (i) if sent by hand delivery, upon
delivery; (ii) if sent by first-class U.S. Mail, postage prepaid, upon the
earlier to occur of receipt or three days after deposit in the U.S. Mail;
(iii) if sent by a recognized prepaid overnight courier service, one business
day after the date it is given to such service; (iv) if sent by facsimile, upon
receipt of confirmation of successful transmission by the facsimile machine; and
(iv) if sent by email, upon acknowledgement of receipt by the recipient.

(j)Governing Law.  The interpretation and enforceability of the Transaction
Agreements and the rights and liabilities of the Parties under the Transaction
Agreements will be governed by the laws of the State of Utah without giving
effect to any principles of conflict of laws.

(k)Jurisdiction.  Each Party hereby irrevocably submits to the personal
jurisdiction of any state or federal court sitting in the State of Utah, County
of Salt Lake, in any suit, action or proceeding arising out of or relating to
any of the Transaction Agreements.  Each Party hereby irrevocably waives, to the
fullest extent permitted by applicable law, any objection

7Master Intercompany framework Agreement

Vivint Solar, Inc. and Vivint, Inc.

--------------------------------------------------------------------------------

which that Party may raise now, or later have, to the laying of the venue of any
such suit, action or proceeding brought in such a court and any claim that any
such suit, action or proceeding brought in such a court has been brought in an
inconvenient forum.  Each Party agrees that, to the fullest extent permitted by
applicable law, a final judgment in any such suit, action, or proceeding brought
in such a court will be conclusive and binding upon such Party, and may be
enforced in any court of the jurisdiction in which such Party is or may be
subject by a suit upon such judgment.  Each Party further agrees that personal
jurisdiction over it may be effected by service of process by certified mail
addressed as provided in Section 6(i), and when so made will be as if served
upon it personally within the State of Utah.

(l)WAIVER OF JURY TRIAL.  EACH PARTY HEREBY WAIVES ITS RIGHTS TO A TRIAL BY JURY
OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF OR RELATED TO ANY
OF THE TRANSACTION AGREEMENTS OR THE TRANSACTIONS CONTEMPLATED BY THE
TRANSACTION AGREEMENTS, IN ANY ACTION, PROCEEDING OR OTHER LITIGATION OF ANY
TYPE BROUGHT BY EITHER PARTY AGAINST THE OTHER, WHETHER WITH RESPECT TO CONTRACT
CLAIMS, TORT CLAIMS, OR OTHERWISE.  EACH PARTY HEREBY AGREES THAT ANY SUCH CLAIM
OR CAUSE OF ACTION WILL BE TRIED BY A COURT TRIAL WITHOUT A JURY.  WITHOUT
LIMITING THE PREVIOUS SENTENCE, THE PARTIES FURTHER AGREE THAT THEIR RESPECTIVE
RIGHTS TO A TRIAL BY JURY IS WAIVED BY OPERATION OF THIS SECTION AS TO ANY
ACTION, COUNTERCLAIM, OR OTHER PROCEEDING THAT SEEKS, IN WHOLE OR IN PART, TO
CHALLENGE THE VALIDITY OR ENFORCEABILITY OF ANY PORTION OF ANY TRANSACTION
AGREEMENTS.  THIS WAIVER WILL APPLY TO ANY SUBSEQUENT AMENDMENT, RENEWAL,
SUPPLEMENT, OR MODIFICATION TO ANY OF THE TRANSACTION AGREEMENTS.

(m)Specific Performance.  The Parties agree that irreparable damage would occur
if any provision of a Transaction Agreement were not performed in accordance
with the terms of the applicable agreement, and that the Parties will be
entitled to seek specific performance of the terms of the Transaction
Agreements, in addition to any other remedy to which they are entitled at law or
in equity.

(n)Attorneys’ Fees

.  In any suit, action, counterclaim, or arbitration brought relating to any
Transaction Agreement or the breach or alleged breach of a Transaction
Agreement, the prevailing Party will be entitled to recover a reasonable
allowance for attorneys’ fees and litigation expenses.  For purposes of this
Section 6(n), “prevailing Party” will mean: (a) a prevailing Party in any
litigation as determined by a court of competent jurisdiction; and (b) a Party
who agrees to dismiss an action or proceeding with prejudice upon the other’s
payment of the sums allegedly due or performance of convents allegedly breached.

(o)Severability.  If any provision of a Transaction Agreement is held by a court
of competent jurisdiction to be invalid, unenforceable, or void, that provision
will be enforced to the fullest extent permitted by applicable law, and the
remainder of the applicable Transaction Agreement will remain in full force and
effect.  If the time period or scope of any provision is declared by a court of
competent jurisdiction to exceed the maximum time period or scope that that
court deems enforceable, then that court will reduce the time period or scope to

8Master Intercompany framework Agreement

Vivint Solar, Inc. and Vivint, Inc.

--------------------------------------------------------------------------------

the maximum time period or scope permitted by law.  If the geographic region or
scope of any provision is declared by a court of competent jurisdiction to
exceed the maximum geographic region or scope that that court deems enforceable,
then that court will reduce the geographic region or scope to the maximum time
period or scope permitted by law.

(p)Survival.  The provisions of Section 1(b), Section 3, Section 4, Section 5,
and Section 6 will survive any termination or expiration of this Framework
Agreement and any of the other Transaction Agreements.

(q)Counterparts.  The Transaction Agreements and any document related to the
Transaction Agreements may be executed by the Parties on any number of separate
counterparts, by facsimile or email, and all of those counterparts taken
together will be deemed to constitute one and the same instrument; signature
pages may be detached from multiple separate counterparts and attached to a
single counterpart so that all signatures are physically attached to the same
document.  A facsimile or portable document format (“.pdf”) signature page will
constitute an original for the purposes of this Section 6(p).

(r)Force Majeure. Neither Party will be in breach or default under the
Transaction Documents by reason of any failure or delay in the performance of
its obligations under the Transaction Documents where the failure or delay is
due to any unforeseen cause beyond its control, including civil disturbances,
riot, rebellion, invasion, epidemic, war, terrorism, embargo, natural disaster,
acts of God, flood, fire, sabotage, other events or any other circumstances or
causes beyond that Party’s control; provided, however, that the delayed Party
gives the other Party prompt written notice of the failure or delay and the
reason for that failure or delay and uses its reasonable efforts to avoid or
limit the resulting failure or delay.  Subject to the foregoing sentence, the
period of performance (including, as necessary, the term of the applicable
Transaction Agreement) for the delayed obligation will be extended by the
duration of the delay.

[SIGNATURE PAGES FOLLOW]

 

9Master Intercompany framework Agreement

Vivint Solar, Inc. and Vivint, Inc.

--------------------------------------------------------------------------------

 

[SIGNATURE PAGES TO MASTER INTERCOMPANY FRAMEWORK AGREEMENT]

 

IN WITNESS WHEREOF, the Parties have executed this Master Intercompany Framework
Agreement as of the date first written above.

VIVINT SOLAR:

 

VIVINT SOLAR, INC.,

a Delaware corporation

 

 

 

By:  

/s/ Greg Butterfield____________________

Name:

Greg Butterfield

Title:

Chief Executive Officer

 

[SIGNATURE PAGEs CONTINUE ON FOLLOWING PAGE]

 

Master Intercompany framework Agreement

Vivint Solar, Inc. and Vivint, Inc.

--------------------------------------------------------------------------------

 

VIVINT:

 

VIVINT, INC.,

a Utah corporation

 

By:

/s/ Alex Dunn_______________________

Name:  

Alex Dunn

Title:

President

 






Master Intercompany framework Agreement

Vivint Solar, Inc. and Vivint, Inc.

--------------------------------------------------------------------------------

 

EXHIBIT 1

DEFINITIONS

As used in the Transaction Agreements, the following terms have the following
meanings unless otherwise defined in any Transaction Agreement:

(a)“Action” means any claim, action, cause of action, demand, lawsuit,
arbitration, inquiry, audit, notice of violation, proceeding, litigation,
citation, summons, subpoena or investigation of any nature, civil, criminal,
administrative, regulatory or otherwise, whether at law or in equity.

(b)“Affiliate” of a Party means any Person that directly or indirectly, through
one or more intermediaries, controls, is controlled by, or is under common
control with, that Party. The term “control” (including the terms “controlled
by” and “under common control with”) means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of voting securities, by
contract, or otherwise.

(c)“Change of Control” means with respect to a Person: (i) the sale of all or
substantially all of such Person’s assets or business; (ii) a merger,
reorganization or consolidation involving such Person in which the voting
securities of such Person outstanding immediately prior thereto cease to
represent at least fifty percent (50%) of the combined voting power of the
surviving entity immediately after such merger, reorganization or consolidation;
or (iii) a person or entity, or group of persons or entities, acting in concert
acquire more than fifty percent (50%) of the voting equity securities or
management control of such Person (other than in connection with an arrangement
principally for bona fide equity financing purposes of such Person in which the
Person is the surviving corporation).

(d)“Confidential Information” means all non-public information provided or made
available by or on behalf of one Party to the other Party or otherwise acquired,
directly or indirectly, by the Receiving Party as a result of the relationship
between the Parties, whether before or after the Effective Date, in writing,
orally, or by inspection of tangible objects, including any analyses,
compilations, forecasts, studies, or other documents prepared by the Receiving
Party or its Representatives that contain or reflect such non-public
information.  Confidential Information includes the terms and existence of this
Agreement, all other Transaction Agreements, all other documents or agreements
entered into between the Parties relating to the Transaction Agreements,
customer data, financial information, and employee data.  Confidential
Information may also include information disclosed to the Disclosing Party by
third Parties.  Confidential Information will not, however, include any
information (other than “Personal Data,” as defined in the TSA) that the
Receiving Party can demonstrate by competent evidence: (i) was publicly known or
made generally available in the public domain prior to the time of disclosure by
the Disclosing Party; (ii) becomes publicly known or made generally available
after disclosure by the Disclosing Party to the Receiving Party through no
action or inaction of the Receiving Party or any of its Affiliates or
Representatives; (iii) is lawfully obtained by the Receiving Party or an
Affiliate or Representative from a third party without a breach by the third
party of its legal, contractual, or fiduciary obligations of confidentiality; or

 

2Master Intercompany framework Agreement

Vivint Solar, Inc. and Vivint, Inc.

--------------------------------------------------------------------------------

 

(iv) is independently developed by the Receiving Party without use of or
reference to the Disclosing Party’s Confidential Information, as shown by
competent evidence in the Receiving Party’s possession.

(e)“Contract” means contracts, leases, deeds, mortgages, licenses, instruments,
notes, commitments, undertakings, indentures, joint ventures and all other
agreements, commitments, and legally binding arrangements, whether written or
oral.

(f)“Disclosing Party” means the Party who provides (by any means) any
Confidential Information to the Receiving Party.

(g)“Encumbrance” means any charge, claim, equitable interest, mortgage, lien,
option (including any right to acquire, right of pre-emption or conversion),
pledge, hypothecation, security interest, title retention, easement,
encroachment, right of first refusal or negotiation, adverse claim or
restriction of any kind, including any restriction on or transfer or other
assignment, as security or otherwise, of or relating to use, quiet enjoyment,
voting, transfer, receipt of income or exercise of any other attribute of
ownership, or any agreement to create any of the foregoing.

(h)“Governmental Authority” means any federal, state, local or foreign
government or political subdivision thereof, or any agency or instrumentality of
such government or political subdivision, or any self-regulated organization or
other non-governmental regulatory authority or quasi-governmental authority (to
the extent that the rules, regulations or orders of such organization or
authority have the force of Law), or any arbitrator, court or tribunal of
competent jurisdiction.

(i)“Governmental Order” means any order, writ, judgment, injunction, decree,
stipulation, determination or award entered by or with any Governmental
Authority.

(j)“Law” means any statute, law, ordinance, regulation, rule, code, order,
constitution, treaty, common law, judgment, decree, other requirement or rule of
law of any Governmental Authority, including the rules and regulations of the
U.S. Securities and Exchange Commission (the “SEC”).

(k)“Organizational Documents” means a Party’s articles or certificate of
incorporation and its by-laws, regulations or similar governing instruments
required by the laws of its jurisdiction of formation or organization.

(l)“Permits” means all permits, licenses, franchises, approvals, authorizations,
registrations, certificates, variances and similar rights obtained, or required
to be obtained, from Governmental Authorities.

(m)“Person” means an individual, corporation, partnership, joint venture,
limited liability company, Governmental Authority, unincorporated organization,
trust, association, or other entity.

(n)“Receiving Party” means the Party to whom any Confidential Information is
provided (by any means) by the Disclosing Party.

 

3Master Intercompany framework Agreement

Vivint Solar, Inc. and Vivint, Inc.

--------------------------------------------------------------------------------

 

(o)“Representatives” means directors, officers, employees, consultants,
representatives, attorneys, accountants, agents, equity holders, auditors,
senior lenders, take-out lenders, and Subsidiaries.

(p)“Subsidiary” of Vivint, Vivint Solar or any other Person means any
corporation, partnership, limited liability company, association, trust,
unincorporated association or other legal entity of which Vivint, Vivint Solar
or any such other Person, as the case may be (either alone or through or
together with any other Subsidiary), (i) owns, directly or indirectly, fifty
percent (50%) or more of the shares of capital stock or other equity interests
that are generally entitled to vote for the election of the board of directors
or other governing body of such corporation or other legal entity; or (ii) has
the contractual or other power to designate a majority of the board of directors
or other governing body (and, where the context permits, includes any
predecessor of such an entity).

(q)“Tax” means (a) all direct and indirect statutory, governmental, federal,
provincial, state, local, municipal, foreign and other net income, gross income,
gross receipts, sales, use, ad valorem, value added, transfer, franchise,
profits, license, lease, service, service use, withholding, payroll, employment,
social security, national insurance, employee-related social charges or
contributions, excise, severance, stamp, occupation, premium, property, windfall
profits, customs, duties or other taxes, contributions, rates, levies, fees,
assessments or charges of any kind whatsoever, whether disputed or not, together
with any interest and any penalties, additions to tax or additional amounts with
respect thereto, (b) any liability for payment of amounts described in clause
(a) whether as a result of transferee liability, of being a member of an
affiliated, consolidated, combined, unitary or similar group for any period, or
otherwise through operation of Law, and (c) any liability for the payment of
amounts described in clause or (b) as a result of any tax sharing, tax indemnity
or tax allocation agreement or any other express or implied agreement to
indemnify any other Person.

 

 

4Master Intercompany framework Agreement

Vivint Solar, Inc. and Vivint, Inc.